Argued March 14, 1928.
In this action of trespass for personal injuries to the minor plaintiff and losses resulting to his father, the jury found verdicts against defendant, upon which judgments were entered for both plaintiffs. Defendant has appealed and complains because the trial court refused to enter judgment in its favor notwithstanding the verdict; also because the court below refused to grant a new trial.
We have read the printed record and are not convinced of error. No useful purpose would be served by a statement of the facts or by a review of the evidence; it is sufficient to say the issues involved were for the jury, and no abuse of discretion appears in refusing a new trial.
The judgment is affirmed.